WASHBURN, J.:
Epitomized Opinion
The first cause of action was to recover for packages of candy sold and delivered. The second was for damages for failure of George to take and pay for candy boxes ordered by him. The defense was that the articles were part of gambling devices known as “punch board assortments,” the sale of which is prohibited by law. The case was twice tried to a jury. At the first trial the court directed the jury to return a verdict for Candy Company. The Court of Appeals reversed this for error. The jury in the second trial denied relief on the first cause of action and allowed x eco very on the second. The court, in reversing the judgment, held:
1. Both transactions related to a gambling. device — one for the selling price and the other for damages for breach of contract to purchase. The jury should have denied recovery on both causes of action. The finding is against the weight of evidence.